Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 13, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,706,755. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matters of both correspond to each other.
Detailed analysis for claim 1 is provided below.
Claim 1 of Application
Claim 11 of Patent ‘755
Comparison
A pixel circuit comprising:
An organic light emitting diode display, comprising: an organic light emitting diode of a pixel;
OLED pixel circuit.
a first switching element comprising a control electrode connected to a first node, an 5input electrode which receives a first power voltage and an 

The driving transistor corresponds to the first switching element.
a second switching element comprising a control electrode which receives a compensation gate signal, an input electrode connected to a second node and an output electrode connected to the third node;
a second transistor and a third transistor connected between the node A and the gate electrode of the driving transistor;
The second transistor corresponds to the second switching element.
a third switching element comprising a control electrode which receives a write gate signal, an input electrode connected to the first node and an output electrode connected to the second node;
a second transistor and a third transistor connected between the node A and the gate electrode of the driving transistor;
The third transistor corresponds to the third switching element.
a storage capacitor comprising a first electrode which receives an initialization voltage and a second electrode connected to the first node;
a storage capacitor connected to a gate electrode of the driving transistor;
when a node where the organic light emitting diode and the driving transistor are connected is defined to as a node A, 


a program capacitor comprising a first electrode which receives a data voltage and a second electrode connected to the second node;
an input capacitor connected between the node N and a data line, 
The input capacitor corresponds to the program capacitor.
1015and an organic light emitting element comprising a first electrode connected to the third node and a second electrode which receives a second power voltage.
when a node where the organic light emitting diode and the driving transistor are connected is defined to as a node A, a second transistor and a third transistor connected between the node A and the gate electrode of the driving transistor;
Correspond.  Further nodes A, N and M correspond to the third node,  second node, and first node.

As analyzed above, though not identical, the claimed subject matter of each corresponds due to structural equivalence.  Therefore, it would have been obvious to modify claim 11 of patent ‘755 for the reason above.  Similarly, claims 2-8, 13, 19 and 20 are rejected over claims 1-20 of patent ‘755.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0206316), hereinafter as Park.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As for claim 1, Park teaches a pixel circuit (pixel circuit 100; fig. 1; [0040]) comprising: 
a first switching element (T3; [0043]) comprising a control electrode (gate terminal) connected to a first node (N1), an 5input electrode (first/top terminal) which receives a first power voltage (ELVDD) and an output electrode (second/bottom terminal) connected to a third node (N3); 
a second switching element (T2; [0042]) comprising a control electrode (gate terminal) which receives a compensation gate signal (control signal GC), an input electrode (first/left terminal) connected to a second node (N2) and an output electrode (second/right terminal) connected to the third node (N3); 

a storage capacitor (CST; [0044]) comprising a first electrode (first/left terminal) which receives an initialization voltage (VINT) and a second electrode (second/right terminal) connected to the first node (N1); 
15a program capacitor (CPR; [0049]) comprising a first electrode (right terminal) which receives a data voltage (data signal DATA) and a second electrode (left terminal) connected to the second node (N2); and 
an organic light emitting element (OLED; [0044]) comprising a first electrode (anode) connected to the third node (N3) and a second electrode (cathode) which receives a second power voltage (ELVSS).
Pixel of claim 20 is similarly rejected as for claim 1 with Park further teaches a display apparatus (display device 300; fig. 7; [0059]) comprising: 
a display panel (display panel 310) comprising a plurality of pixels (i.e. pixel circuits 100); 
a gate driver (scan driver; [0060-0061]) which outputs a write gate signal (i.e. control signal GW) to the pixels; and 
25a data driver (data driver; [0060-0061]) which outputs a data voltage (i.e. data signal DATA) to the pixels.
As for claim 2, Park teaches 
wherein the first switching element (T3), the second switching element (T2) and the third switching element (T1) are P-type transistors (may be p-type; [0041]).
As for claim 3, Park teaches 
wherein, during an on bias period (period BP; [0046]), the first switching element is turned on, the second switching element is turned off, the third 25switching element is turned off, the first power 
As for claim 4, Park teaches 
wherein, during an initialization period (IP; [0047]) subsequent to the on bias period, the first switching element is turned on, the second 5switching element is turned on, the third switching element is turned on, the first power voltage has a low level, the second power voltage has the high level, and the initialization voltage has the low level (as shown).
As for claim 5, Park teaches 
wherein, during a threshold voltage 10compensation period (CP; [0047]) subsequent to the initialization period, the first switching element is turned on, the second switching element is turned on, the third switching element is turned on, the first power voltage has the high level, the second power voltage has the high level, and the initialization voltage has a high level (as shown).
As for claim 6, Park teaches 
wherein, during a programming period (data writing period DWP; [0048]) subsequent to the threshold voltage compensation period, the first switching element is turned on, the second switching element is turned off, the third switching element is turned on, the first power voltage has the low level, the second power voltage has the high level, and the initialization voltage has the high level (as shown).
As for claim 7, Park teaches 
wherein, during a pre-emission anode initialization period (note the end part of DWP; [0048]) subsequent to the programming period, the first switching element is turned on, the second switching element is turned off, the third switching element is turned off, the first power voltage has the low level, the second power voltage has the high level, and 25the initialization voltage has the low level (note VINT goes low).
As for claim 8, Park teaches 

As for claim 13, Park teaches 
wherein the first switching element, the second switching element and the third switching element are N-type transistors (may be n-type; [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park.
As for claim 19, Park does not specifically teach 
wherein the first switching element is a P-type transistor, and wherein the second switching element and the third switching element are N-type 20transistors.
On the other hand, one of ordinary skill in the art would recognize that using both P-type and N-type transistors in a pixel circuit is well known in the art, since the pixel circuits of all P-type, all N-type, and mixed would be functionally equivalent.  The levels and maybe timing of the signals used for the transistors would naturally need to be adjusted.  Therefore, it would have been obvious, before the .

Allowable Subject Matter
Claims 9-12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein, during a first initialization period subsequent to the on bias period, the first 10switching element is turned on. the second switching element is turned on. the third switching element is turned off. the first power voltage has a low level, the second power voltage has the high level. and the initialization voltage has the low level. and wherein. during a second initialization period subsequent to the first initialization period. the first switching element is turned on. the second switching element is turned on. 15the third switching element is turned on. the first power voltage has the low level. the second power voltage has the high level, and the initialization voltage has the low level, of claim 9 (fig. 9);  
wherein during an initialization period subsequent to the on bias period, the first 20switching element is turned on, the second switching element is turned on, the third switching element is turned on, the first power voltage has a low level, the second power voltage has the high level, and the initialization voltage has the low level, and wherein the initialization voltage temporarily has a high level at a boundary between the on bias period and the initialization period, of claim 10 (fig. 10); 
wherein during a first initialization period subsequent to the on bias period, the first switching element is turned on, the second switching element is turned on, the third switching element is turned 
wherein the compensation gate signal is a write gate signal of a different pixel, of claim 12 (fig. 18); 
wherein during an initialization period, the first 20switching element is turned on, the second switching element is turned on, the third switching element is turned on, and the first power voltage has an intermediate level between a high level and a low level, of claim 14 (fig. 13); Claims 15-17 depend from claim 14; and 
wherein the compensation gate signal is a write 15gate signal of a different pixel, of claim 18 (fig. 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/               Primary Examiner, Art Unit 2628